Case 2:18-cv-02076-FI\/|O-FFI\/| Document 22 Filed 12/26/18 Page 1 of 10 Page |D #:101

Stephanie B_errnan Schneider, Es . (SBN 168519)
Howard Smlth, ES . » SBN 1665 l
BERl\/IAN BERM N BF,Rl\/IAN

 

9
10
11
12
13
14
15
16
17
18
19
20

21
22
23
24
25
26
27

28

 

 

SCHNEIDER & LOWARY, LLP

11900 WeSt 01 rn ic Blvd., Suite 600

I`Jos Angeles, ali ornia 90064-1 15I

'l`elephone: §310) 447-9000

Facsnnile:( 10) 447-9011 _

Email: Si_<;chncidcr(c_zlh.?law.com, hisimth(a.?.hf§la\-v.com

Attorne S for Det`endant
CARS EC()VERY,INC.

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
ANISA LORD, CASE NO: 2118-cv2076
Cornplaint Filed: 03/13/18
Plaintiff,
NOTlCE OF MOTION AND
vS. MOTION OF DEFENDANT CARS
RECOVERY, INC. F()R JUI)GMENT
CARS RECOVERY, INC. a ON THE PLEADINGS AS TO THE
California corporation; and DOES l COMPLAINT OF PLAINTIFF ANISA
throth 10, inclusive LORD
Det`endants. Date: January 3 l, 2019
Tirne: 10:00 a.rn.
Ctrrn: 580
ASSigned: Judg_e Fernando M. Olguin
Referred: Magistrate Judge Frederick F.
l\/Iumm
Trial Date: April 9, 2019
'l`() AI_,L PAR'I"IES AND THEIR ATT()RNEYS OF RECORD HEREIN:
NOTICE IS HEREBY GIVEN that On January 31, 2019 at 10:00 a.m., or as
Soon thereafter as counsel may be heard in Coultroom 580 of the above-entitled court

located at 255 E. Ternple Street, Courtroom 580, 5th Floor, LoS Angcles, California
90012, Defendant CARS RECOVERY, INC. (“Cars Recovery”) Will move for
Judgment on the Pleadings under Federal Rule ot` Civil Procedure 12(c) as to the
Complaint of Plaintiff ANISA LORD and the Three Causes of Action contained

l~`i\l)!\ l`/\`\l |80 04\|’1.l-IA])\M.I()P.[)()CX l

MOTION F()R JUDGMENT ON THE PLEAD|NGS

 

Case 2:18-cv-O2076-F|\/|O-FFI\/| Document 22 Filed 12/26/18 Page 2 of 10 Page |D #:102

therein: (l) Violation of the Federal Debt Collection Practices Act; (2) Violation of

the California - Rosenthal - Debt Collection Practices Act; and (3) Conversion.

 

16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

This motion is made on the grounds that Plaintit`l"is unable to state Causes of
Action for both violations of the Federal and State Fair Debt Collections Practices
Acts because Cars Recovery as a repossession company does not constitute a “debt
collector” under the acts. The Cause ofAction for Conversion also fails as there could
be no conversion since Cars Recovery had a right to possession to the repossessed
vehicle and the vehicle Was not repossessed through the use of force or even a threat
of force

'I`his motion is made following the meet and confer ofcounsel pursuant to Local
Rule 7-3 Which took place on December 20, 2018. Counsel for Cars Recovery and
Plaintiff Were unable to reach an agreement concerning the matters raised this motion
requiring that it go forward As requested by counsel for Plainti’r`f, the parties agreed
to schedule the hearing on the motion for January 31, 2019.

This motion Will be based on this notice, the attached memorandum of points
and authorities, the records and pleadings on tile herein, and on such other and further

oral and documentary evidence as may be presented at the hearing on this matter.

DA'I`ED: December 26, 2018 BERMAN BERl\/IAN BERl\/IAN
SCHNEIDER & LOWARY, LLP

By: /s/
H()WARD Sl\/IITH
Attorne s for Defendant
CARS R COVERY, lNC,

|"‘\l)/\'|`/\\l l80.0-'1\|’{.l`ZAD\M.I()P.l)()CX 2

MOTION F`OR JUDGMENT ON THE Pl_.EAl)INGS

 

Case 2:18-cv-O2076-F|\/|O-FFI\/| Document 22 Filed 12/26/18 Page 3 of 10 Page |D #:103

MEMORANDUM OF POINTS AND AUTHORITIES
I. INTRODUCTION ___ ___ ___

 

 

9
10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26
27
28

 

 

On January 25, 2018, lender Capital One Auto Finance hired Defendant CARS
RECOVERY (“Car Recovery”) - an automobile repossession company ~ to repossess
thc vehicle of Plaintiff ANISA LORD given her failure to make the necessary
payments under her finance agreement The repossessor from Cars Recovery entered
Plaintiff`s building and towed away her vehicle. Plaintiff has brought this action
asserting Causes of Action for: (l) Violations of the Federal Fair Debt Collection
Practices Act; (2) Violations of the California (Rosenthal) Fair Debt Collection
Practices Act; and (3) Conversion under allegations that Cars Recovery entered her
building in a breach ofthe peace.

Plaintiff’s Cornplaint and the Causes of Action for violations ofthe Federal and
California Fair Debt Collection Practices Acts fail because Cars Recovery (an
automobile repossession company) is not a “debt collector” under the acts as it never
collected on a debt, but instead sought the repossession ofthe collateral. l\/loreover,
Plaintiff is unable to state a Cause of Action for Conversion because Cars Recovery
had a right to possession to the repossessed vehicle and the vehicle Was not
repossessed through the use of force or even a threat of force.

Based upon the foregoing, Defendant CARS RECOVERY, INC. respectfully
requests that the Court grant the instant Motion for Judgment on the Pleadings as to
Complaint of Plaintiff ANISA LORD and the three alleged Causes of Action.

II. STATEMENT OF FACTS

Plaintiff has included Causes of Action for: (1) Violations ofthe Federal Fair
Debt Collection Practices Act; (2) Violations ofthe California Fair Debt Collection
Practices Act; and (3) Conversion based upon the following allegations:

In 2016, Plaintiff purchased a motor vehicle for personal, family or household
purposes from a car dealership pursuant to a conditional sale contactl (Comp., at 1[.7.)

The dealership assigned the contract to Capital One Auto Finance. (Comp., at 1].7.)

l":\l)A`[`/\\l |80104\1|’[.1€!\l)\M.l()P.l)OCX l

MOTION F`OR JUDGMENT ON THE PLEADINGS

 

Case 2:18-cv-O2076-F|\/|O-FFI\/| Document 22 Filed 12/26/18 Page 4 of 10 Page |D #:104

 

 

In or around January 2018, Capital One Auto Finance hired Cars Recovery to conduct
_a non-judicial repossession ofPlaintiff’s vehicle. (Com_p.__, at11.7_.)

()n or about January 25, 2018, Cars Recovery completed the repossession of
Plaintifl"s vehicle by entering private property in Los Angeles which was secured by
a locked gate and fence. (Co1np.,at11.8.) Accordingly, Defendants breached the peace
in conducting the repossession of Plaintiff’s vehicle, in violation of California
Commercial Code Section 9609 and California’s Collateral Recovery Act, Business
& Professions Code Section 7508.2(d). (Comp., at11.8.)

During the unlawful repossession, one ofthe residents in Plaintiff’s building
confronted CARS Recovery’s agent about his unlawful entry into secured private
property. (Comp., at 11.9.) ln response, CARS Recovery’s agent lied that he gate
securing the private property was open and called the resident an asshole several times
in front of the resident’s young daughter, and CARS Recovery refused to leave the
property. (Comp., at 11.9.)

IlI. STAN])ARD FOR MOTION FOR JUDGMENT ON THE PLEADINGS.

Cars Recovery’s l\/lotion for Judgment on the Pleadings is brought pursuant to
Federal Rule ofCivil Procedure 12(c) (“FRCP”) on the basis that the Complaint fails
to state a claim. After the pleadings are closed but within such time as not to delay
trial, any party may move FRCP 121 cl forjudgment on the pleadingsl (S&S Constr.,
Inc. v. Rel:`ance Ins. Co., (D.S.C. 1998) 42 F. Supp.2d. 622, 623.) “'fhe principal
difference between motions filed pursuant to Rule 12(b) and Rule 12(c) is the time of
liling. Because the motions are functionally identical, the same standard of review
applicable to a Rule 12{b1 motion applies to its Rule 12§c) analog.” (Dworkin v.
Hustler Magazine Inc. (9th Cir. 1989) 867 F.Zd 1188, 1192.)

When considering a Rule 121 cl motion, the Court must construe the allegations
in the Complaint in the light most favorable to the non-moving party. (See Turbe v.
Government of Virgin Is[ands (3d Cir. 1991) 938 F.2d 427, 428 [Holding that when
a Rule ]2§c 1 motion alleges Plaintiffs failure to state a claim upon which reliefcan be

l"t\l)!\'|`f\\l l80.04\|‘1,]i/\[)\M.|()P.[)()CX 2

MOTION F()R JUDGMENT ON THE PLEADINGS

 

Case 2:18-cv-O2076-F|\/|O-FFI\/| Document 22 Filed 12/26/18 Page 5 of 10 Page |D #:105

 

 

granted, the Court analyzes the motion under the same standard as a Rule 121b1161
l\/lotion to Dismiss].) "[W:]_hen ruling on a defendant's_ motion to dismiss, a_jud_ge must
accept as true all ofthe factual allegations contained in the complaint." (Erickson v.
Pardus (2007) 127 S. Ct. 2197, 2200 [citing BellAtIantic Corp. v. Twombly (2007)
127 S. Ct. 1955, 1965.].) A Court may grant a Motion for Judgment on the Pleadings
when no genuine issues of material fact remain and the case can be decided as a matter
oflaw. (Ibid.)

Conclusory allegations of law or unwarranted inferences of fact are insufficient
to defeat the motion. (Ove v. Gwinn (9th Cir. 2001) 264 F.3d 817, 821.) ln addition,
a Court’s obligation to construe allegations in the light lnost favorable to the non-
moving party does not mean that those allegations must be construed in a light
favorable to the non-moving party, if such a construction cannot reasonably be made.
(Ibirl.) l\/Ioreover, dismissal is proper ifthere is either a “lacl< of a cognizable legal
theory” or “the absence of sufficient facts alleged under a cognizable legal theory.”
(Balisrrerl` v. Pacifica Police Dept. (9th Cir. 1990) 901 F.2d 696, 699.)

“Although a moving paity, for the pu1poses ofthe Rule 121 c1 motion, concedes
the accuracy ofthe factual allegation in his adversary’s pleading, he does not admit
other assertions in the other party’s pleading that constitute conclusions oflaw, legally
impossible facts, or matters that would not be admissible in evidence in trial.” (Wrighr
& Mi//er, Federal Practice andPrOcedure: Civil 2d § 1368 (2d ed. 1995) [citing, inter
alia, Grindsmfv. Green (6th Cir. 1998) 133 F.3d 416; Duhame v. U.S. (Ct. Cl. 1954)
119 F.Supp. 1921.) Rule 121b1161 requires that a claim be dismissed ifthe Plaintiff
fails to allege "enough facts to state a claim to relief that is plausible on its face."
(Tegg Cr)rp. v. Beckstrom Electric Co. (W.D. Pa. July l, 2008) 2008 U.S. Dist.
LEXIS 52184 *12 [Citing Bell Atlamic Corp. v. Twomb!y, supra, 127 S.Ct. at p.
1964; see also, Phillips v. County ofA[Iegheny (3d. Cir. 2008) 515 F.3d 224, 234.)
Although the Court accepts all well-pled material allegations as true and draws all

reasonable inferences therefrom in favor of the non-moving party, the Court cannot

1"1\1)!\'1`./\\1 l80104\1’1,1EAI)\M.JC)P.DOCX 3

MOTION FOR .]UDGMENT ON 'I`IIE l’LEADlNGS

 

Case 2:18-cv-02076-F|\/|O-FF|\/| Document 22 Filed 12/26/18 Page 6 of 10 Page |D #:106

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

accept bald assertions, unwarranted inferences, or sweeping legal conclusions cast in

the form of factual allegations (See In re Rockefeller Ctr. Props., lnc. Secs. Lirig.

(3d. Cir. 2002) 311 F.3d 198, 215; Morse v. Lower Merion Sch. Dist. (3d. Cir. 1997)

132 F.3d 902, 906 n.8.)

IV. CARS RECOVERY, INC. IS NOT A “DEBT COLLECTOR” UNDER
THE FEDERAL FAIR DEBT COLLECTION PRACTICES ACT
“Courts have determined repossession companies are not generally ‘debt

cellectors’ subject to liability under the FDCPA,” (Brooks v. Leon's Qua[ity

A(Uusters, Inc. (2016) U.S. Dist. LEXIS 116803 *34-35.) 'l`he F'DCPA defines the

term "debt collector" as including: (1) "any person who uses any instrumentality of

interstate commerce or the mails in any business the principal purpose of which is the
collection of any debts," and (2) any person "who regularly collects or attempts to
collect, directly or indirectly, debts owed or due or asserted to be owed or due to
another." (15 U.S.C. Section 1692a(6); Sch[egel v. Wells Fargo Bank, NA (9th Cir.

2013) 720 F.3d 1204, 1208.) "l`he determination of whether a party is a "debt

collector" under the FDCPA "depend[s] upon the nature of the activities in the

individual case," not whether a party calls itselfa debt collector or a collection agency.

(Romine v. Diversified Collection Servs., lnc. (9th Cir. 1998) 155 F.3d 1142, 1149

[Citing Jenkins v. Heintz (7th Cir. 1994) 25 F.3d 536, 539.].)

The Complaint alleges that lender “Capital One Auto Finance hired CARS
Recovery to conduct the non-judicial repossession of plaintiff"s vehicle.” (Comp., at
‘11.7.) rl`here is no allegation that Cars Recovery had any contact with Plaintiff until
M the repossession was completed and Plaintiff reclaimed the vehicle. There are no
allegations, for example, that Cars Recovery contacted Plaintiff in an effort to
encourage her to resume making her monthly payments on the vehicle, set up a
payment plan for the loan, or directed Plaintiffto pay the debt owed to Capital One in
any way.

///

l~"\l)/\ 1`»'\.\| 1 8010¢1\|’1.[£AD\M.1()P.DOCX 4

MOTION FOR JU!)GIVIENT ON THE PLEAD|NGS

 

Case 2:18-cv-02076-F|\/|O-FF|\/| Document 22 Filed 12/26/18 Page 7 of 10 Page |D #:107

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Courts have uniformly determined that repossession companies are not
generally "debt collectors" as defined by and subject to liability under the FDCPA.
(See, e.g., Monfgomery v. Huntington Bank (6th Cir. 2003) 346 F.3d 693, 699.)
["1/\] repossession agency... does not fall within the definition ofa 'debt collector'"];
James v. Ford Motor Cred:'t Co. (8th Cir. 1995) 47 F.3d 961, 962 [Repossession
companies are not generally included in the definition of "debt collector" under
Section 1692a161; Nadalin v. Automobile Recove)y Burerm, Inc. (7th Cir. 1999) 169
F.3d 1084, 1085 [Observing the term "debt collectors" excludes repossessors and
other enforcers of security interests].) Because “the tenn ‘debt’ means any obligation

or alleged obligation o'fa consumer to pay money arising out ofa transaction, .. [Q

USCS Section 1692a(5)1, and it is undisputed that CARS recovered the automobile,

 

i.e. the collateral, and not the debt itself, i.e. the monetary balance owed on the loan,
CARS is not a “debt collector" as defined by the Code. (Jorrlan v. Kent Recovery
Serv., Inc. (D. Del. 1990) 731 F.Supp. 652, 656 1"[A]n enforcer ofa security interest,
such as a repossession agency, falls outside the ambit ofthe FDCPA for all purposes,
except for purposes of§ l692f(6)"].) “Because Defendants collected the collateral
rather than the debt and are not debt collectors as applied to provisions other than

Section 1692f(6), Plaintiffis unable to succeed on claims for violations ofthe FDCPA

under 15 U.S.C. §§ l692d, 1692e.” (Brooks v. Leon's QualityAdjusters, Inc., supra,

U.S. Dist. LEXIS 116803, at p. 35.)

V. CARS RECOVERY, INC. IS NOT A “DEBT COLLECT()R” UNDER
THE CALIF()RNIA (ROSENTHAL) FAIR DEBT COLLECTION
PRACTICES ACT
Under the Rosenthal Fair Debt Collection Practices Act, a "debt collector" is

 

defined as "any person who, in the ordinary course of business, regularly, on behalf
of himself or herself or others, engages in debt collection." (California Civil Code
Section 1788.2101.) California's Rosenthal Act, "lil<e its federal counterpart, is

designed to protect consumers from unfair and abusive debt collection practices."

|";\DA'|`/\\l | 80.()1|\|’1.liAl)\M.|()]’,l)()CX 5

MOTION FOR JUDGMENT ON THE PLEAD]NGS

 

Case 2:18-cv-02076-F|\/|O-FF|\/| Document 22 Filed 12/26/18 Page 8 of 10 Page |D #:108

 

 

(Robinson v. ManagedAceounts Receivable Corp. (C.D. Cal. 2009) 654 F.Supp.2d
1051, 1060 [Citing to California Civil Code Section 1788.1.].)

“As a threshold matter, a defendant must fall within the R osenthal Act' s
definition of‘debt collector" in order to be held liable for violating the Rosenthal Act.”
(Brooks v. Leon's Qualify Adjusters, Inc., supra, U.S. Dist. LEXIS 1 16803, at p,52.)
As a matter of law, Cars Recovery is not a debt collector. lmportantly, as addressed
above, Plaintiff does not allege [nor could she] that employees of Cars Recovery
regularly engaged in debt collection by directing debtors to pay their notes. ln short,
Cars Recovery’s business is limited to repossessing automobiles on behalf of the
respective lenders - not in having debtors pay bills.

California Civil Code Section 1788.2(0) expands the definition of “debt
collector” to include, “any person who composes and sells, or offers to compose and
sell, forms, letters, and other collection media used or intended to be used for debt
collection...” The term “debt” means “money, property or their equivalent which is
due or owing or alleged to be due or owing from a natural person to another person.”

(Section 1788.21d1.) Because Cars Recovery recovered the automobile, i.e. the

collateral, and not the debt itself, i.e. the monetary balance owed on the loan, Cars

Recovery is not a “debt collector” as defined by the California Civil Code.
VI. PLAINTIFF CANNOT STA'I`E A CAUSE OF ACTI()N FOR
CONVERSION BECAUSE CARS RECOVERY WAS AUTHORIZED
BY THE LENDER TO REP()SSESS THE VEHICLE ANI) THERE WAS
N() USE OF F()RCE OR EVEN THE THREAT OF FORCE
There are no allegations that CARS Recovery wrongfully converted any of the
Plaintist property (vehicle or personal) to support a Cause ofAction for Conversion.
“Conversion is the wrongful exercise of dominion over the property of another.”
(Greka Integmted, Inc. v. Lowrey (2005) 133 Cal.App.4th 1572, 1581 .) “'fhe
elements of a conversion are the plaintiffs ownership or right to possession of the

property at the time of the conversion; the defendant’s conversion by a wrongful act

1"1\1)ATA\1 |80.04\|’L1€A1)\M.1()|’1 l)()(`)\' 6

MOTION FOR JUD(IMENT ()N THE PI,EADIN(}S

 

Case 2:18-cv-02076-F|\/|O-FF|\/| Document 22 Filed 12/26/18 Page 9 of 10 Page |D #:109

 

 

or disposition ofproperty rights; and damages.” (Ibid.) l\/loreover, in order to state a
claim for Conversion in connection with a repossession, a Plaintiff must allege facts
which demonstrate that “foree or threats of force are used to [secure] possession of
the automobile.” (Henderson v. Securi(y Nat. Brmk (1977) 72 Cal.App.3d 764, 770.)

First, there was no wrongful act or disposition of any property rights to the
vehicle. As admitted in the Complaint the lender “Capital One Auto Finance hired
Cars Recovery to conduct the nonjudicial repossession of Plaintiff’s vehicle.”
(Comp., at 1[.7.) Cars Recovery, there'fore, had a right to repossess Plaintiff’s vehicle
because it was collateral for the loan from Capital One, thereby stripping her of any
right to possession Given this admitted right of possession, Plaintiffis unable to state
a claim for Conversion against Cars Recovery. (Brooks v. Leon 's Quality Adjusters,
Inc., supra, U.S. Dist. LEXIS 116803, at p. 53; Greka Integrated, Inc. v. Lowrey,
supra, 133 Cal.App.4th at p. 1581.)

Moreover, there are no allegations that force or threat of force was used in
connection with the repossession ofthe subject vehicle. Instead, Plaintiffallegcs that
“Defendant breached the peace by illegally entering the secure garage of Plaintiff`s
apartment building.” (Comp., at 11.8.) However, not only does such entry not support
a claim for Conversion, but the Courts have held that such an entering does not even
amount to a trespass, let alone a breach of the peace. (Brooks v. Leon'$ Quality
Adjusters, Inc., supra, U.S. Dist. LEXIS 1 16803, at pp. 41-42; Ciw'c Western Corp.
v. Zila Industrr'es, lnc. (1977) 66 Cal.App.3d 1, 17 [“An entry to repossess personal
property, as provided in the contract for the sale of that property, is such a consensual
entry, and is not a trespass.”].)

VII. CONCLUSION

ln Bell Atlant:`c Corp. v. Twomb[y, supra, 127 S.Ct. at pp. 1969-1670, the
Supreme Court held that a Court should look for “plausi'oility” in a Plaintiff"s claim
in ruling on Defendant’s motion challenging the pleadings The logic and holding of

Twombly indicate that the motion should be granted if the moving party is entitled to

l";\l).'\Tf-\\l 180 04\P1,1;`AD\MJ()P.DOCX 7

MOTION FOR JUDGMENT ON THE PLEADINCS

 

Case 2:18-cv-02076-F|\/|O-FF|\/| Document 22 Filed 12/26/18 Page 10 of 10 Page |D #:110

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

relief. (See, e.g., Southern Olu'o Brmk v. Merrill Lynch, P:'erce, Fenner & Smith
(6th Cir. 1973) 479 F.2d 478, 480 [A Motion for Judgment on the Pleadings should
be granted “ifthe moving party is . . . clearly entitled tojudgment”].) The Federal and
California liair Debt Collection Practices Acts and corresponding case law
interpreting the statutes are clear that Cars Recovery as automobile repossession firm,
does not fall under the FDCPA or the Rosenthal Act. The repossession act itself as
alleged was pursuant to the directive of the lender, for the Maj_ and not the debt
itself, and no breach of the peace occurred

Based upon the foregoing, Defendant CARS RECOVERY respectfully requests
that the Court grant the instant l\/Iotion for Judgment on the Pleadings as to Complaint
ofPlaintiff ANISA LORD and the three alleged Causes of Action.

DATED: December 26, 2018 BERMAN BERMAN BERl\/IAN
SCHNEIDER & LOWARY, LLP

By: /s/
FIUWARD Sl\/llTl"l
Attorne s for Defendant
CARS R COVERY, INC.

|";`\l)/\ |'i\\l |80.0-1\1’1.1fl\[)\l\*l‘l(}i’,!)()(`)\' 8

MOTION I"()R JUl)G|VIENT ()N THE PLEADINGS

 

